Citation Nr: 0516251	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  02-12 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an effective date, prior to June 28, 1996, for 
grants of service connection for post-traumatic stress 
disorder (PTSD), organic brain syndrome (OBS) and depression. 


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from February 1974 to 
September 1975.


This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.  

The RO in July 2000 granted service connection for OBS, 
effective March 19, 1997, and in January 2002 it granted 
service connection for PTSD and for depression that was 
related to OBS, effective June 28, 1996.  

In October 2003, the Board remanded this case for further 
development.  The case was recently returned to the Board for 
appellate consideration.  In March 2004, the jurisdiction of 
the case was transferred to the VA RO in Honolulu, Hawaii. 

The veteran advised the Board in January 2005 through his 
custodian that a private attorney no longer represented him 
and that he was now represented by, "...friends and relatives 
the samoan way!"  Upon review of the correspondence the 
Board believes that it is the veteran's intention to proceed 
on the record at this stage of the appeal, as he has not 
identified a specific representative and he has not requested 
assistance through his custodian in obtaining accredited 
representation.  


FINDINGS OF FACT

1.  The veteran filed a claim for head injury residuals 
claimed as headaches on June 18, 1990; the Board decision in 
November 1995 granted service connection for headaches as a 
residual of head injury, and the RO in March 1996 assigned 
June 18, 1990, as the effective date for service connection.

2.  The Board issued a decision in February 2000 granting 
service connection for OBS, and the RO in July 2000 
implemented this decision by granting service connection and 
a 100 percent evaluation for OBS from March 19, 1997; the RO 
in January 2002 granted service connection for PTSD and 
depression and assigned a 100 percent evaluation for OBS, 
PTSD and depression from June 28, 1996. 

3.  The veteran filed an application to establish service 
connection for PTSD on June 28, 1996, and on March 18, 1997, 
for memory loss secondary to brain trauma;
there was a pending claim for service connection prior to the 
formal application based upon information in contemporaneous 
VA clinical records beginning on May 6, 1996.


CONCLUSION OF LAW

The criteria for an effective date, for a grant of service 
connection for PTSD, OBS and depression retroactive to May 6, 
1996, have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.159, 3.160, 3.400 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record shows that the RO in December 1981 denied the 
veteran's claim for service connection for fractured pelvis, 
grafting from the left elbow and dislocated left hand and 
shoulder.  In April 1986 the RO denied service connection for 
claimed back and pelvic injuries.  In May 1986 he received a 
notice of the decision and his appeal rights.  The notice 
also referred to an education benefit matter.  In addition, 
the claims file shows the veteran had many earlier contacts 
with the RO beginning in the mid 1970's that were related to 
VA education benefit matters. 

On June 18, 1990, the RO received the veteran's claim for 
service connection for head injury that he reportedly 
sustained in 1975 in addition to claims for pelvic injury and 
dislocated left shoulder in 1974.  

His letter to the RO in July 1990 also mentioned headaches 
that, on the VA examination in September 1990, he related to 
a fight in 1975 wherein he sustained occipital laceration and 
a fractured nose.  He complained of chronic post occipital 
headaches.  The RO in December 1990 granted service 
connection for a laceration of the left side of the head and 
denied service connection for headaches.  

The RO sent him a notice letter in January 1991 that had an 
enclosure regarding appeal rights.  In May 1991 the veteran 
wrote to the RO that he would like to reopen the service-
connected claim.  He referred to the January 1991 notice that 
the headaches were service-connected and he should receive 
reconsideration.  The RO in July 1991 again denied service 
connection for headaches and he filed a notice of 
disagreement with that decision.  The RO received the 
veteran's general notice of disagreement in August 1991 with 
a memorandum from his accredited representative, a national 
veteran's service organization, that mentioned only the 
disabilities the RO had considered in its recent rating 
decision.  The statement of the case listed the five 
disorders for which the veteran sought service connection and 
the increased evaluation for the head laceration.  The 
subsequent written presentations by and on behalf of the 
veteran did not mention any psychiatric disorder.  

The March 1993 VA examination report did not mention any 
psychiatric disorder and private treatment records from the 
early 1990's were also unremarkable.  According to the VA 
examiner in July 1994, the veteran had headaches but no other 
associated symptoms from the assault in 1975.  The assessment 
was of some residual headaches, post scalp trauma.  The 
veteran's letter to the RO in May 1995 described painful 
headaches that were getting worse.  He did not mention any 
psychiatric disorder.   


The Board issued a decision in November 1995 wherein it 
granted service connection for headaches as a residual of 
head injury.  The RO in March 1996 assigned a 10 percent 
evaluation under Diagnostic Codes 8045-9304 for headaches 
secondary to head trauma, effective June 18, 1990.  The RO 
issued notice in May 1996 to the veteran and his service 
organization representative.

On June 28, 1996, the representative delivered the veteran's 
statement dated June 24, 1996 to the RO.  The statement shows 
the veteran referred to a January 1996 decision wherein the 
RO denied service connection for PTSD, for which he was 
currently receiving VA treatment.  The VA letter dated in 
August 1996 to the veteran and his representative explained 
that there was a 120-day period to appeal the Board decision 
issued in November 1995, and that after review of the file a 
claim for PTSD was not found.  He was asked to notify the RO 
if he was seeking service connection for PTSD.  In August 
1996 the veteran wrote to the RO that he wished to file for 
service connection for PTSD and reopen several other claims.  

The VA psychiatry evaluation in October 1996 noted he was 
self referred for VA alcohol treatment in May 1996, and that 
he had begun medical management for depression through VA.  
The medical examiner noted he had VA treatment for PTSD 
combined with alcohol and drug treatment, and that he never 
had any psychiatric treatment or counseling until the current 
program.  The diagnoses included a provisional diagnosis of 
PTSD pending stressor verification, and rule out amnestic 
disorder due to head injury, and mental disorder not 
otherwise specified due to head injury.  

The record was supplemented with VA outpatient records 
beginning in 1991.  They included an evaluation for 
depression beginning on May 6, 1996, that the veteran 
reported was from an injury during military time.  It was 
noted there was no evidence of PTSD.  The May 9, 1996, report 
noted there were symptoms of post-traumatic stress and 
depression. 

In  1997 the veteran appealed to the Board rating decisions 
wherein the RO denied service connection for PTSD and brain 
dysfunction due to head trauma.  There was a May 1999 VA 
examination that showed diagnoses of organic brain 
dysfunction likely the result of assault in 1975 and PTSD due 
to the assault.  The Board issued a decision in February 2000 
granting service connection for OBS and remanding the issue 
of service connection for PTSD.  

The RO in July 2000 implemented this decision by granting 
service connection and a 100 percent evaluation for OBS from 
March 19, 1997.  The veteran disagreed, seeking an effective 
date from August 1989.  In the January 2002 rating decision 
the RO granted service connection for PTSD and depression and 
assigned a 100 percent evaluation from June 28, 1996, the 
effective date for service connection for OBS, PTSD and 
depression.  The rating decision noted that June 28, 1996 was 
the earliest date of claim for either condition and that a 
claim had not been raised earlier.  


Criteria

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400(b)(2), (q)(ii), (r).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  (b) A 
communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication was written.  (c) When a claim has been filed 
which meets the requirements of § 3.151 or § 3.152, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155.

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  Acceptance of a report of examination 
or treatment as a claim for increase or to reopen is subject 
to the requirements of Sec. 3.114 with respect to action on 
Department of Veterans Affairs initiative or at the request 
of the claimant and the payment of retroactive benefits from 
the date of the report or for a period of 1 year prior to the 
date of receipt of the report.  38 C.F.R. § 3.157.

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen.  In addition, receipt of one of the 
following will be accepted as an informal claim in the case 
of a retired member of a uniformed service whose formal claim 
for pension or compensation has been disallowed because of 
receipt of retirement pay.  
The evidence listed will also be accepted as an informal 
claim for pension previously denied for the reason the 
disability was not permanently and totally disabling.

(1) Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  The date of admission to a non-VA hospital 
where a veteran was maintained at VA expense will be accepted 
as the date of receipt of a claim, if VA maintenance was 
previously authorized; but if VA maintenance was authorized 
subsequent to admission, the date VA received notice of 
admission will be accepted.  The provisions of this paragraph 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.

(2) Evidence from a private physician or layman.  The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.

(3) State and other institutions.  When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by the Department of Veterans Affairs of examination 
reports, clinical records, and transcripts of records will be 
accepted as the date of receipt of a claim if received from 
State, county, municipal, recognized private institutions, or 
other Government hospitals (except those described in 
paragraph (b)(1) of this section).  

These records must be authenticated by an appropriate 
official of the institution.  Benefits will be granted if the 
records are adequate for rating purposes; otherwise findings 
will be verified by official examination.  

Reports received from private institutions not listed by the 
American Hospital Association must be certified by the Chief 
Medical Officer of the Department of Veterans Affairs or 
physician designee.  38 C.F.R. § 3.157.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  (38 U.S.C. 5101(a)).  

A claim by a veteran for compensation may be considered to be 
a claim for pension; and a claim by a veteran for pension may 
be considered to be a claim for compensation.  The greater 
benefit will be awarded, unless the claimant specifically 
elects the lesser benefit.  38 C.F.R. § 3.151.

Claim: Application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)) (citing to 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-
15, 47 S. Ct. 1, 6, 71 L. Ed. 131 (1926)).  Notification for 
VA purposes is a written notice sent to the claimant's last 
address of record.  38 C.F.R. § 3.1(q).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004). 


Analysis
Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order). 

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  

The Board is satisfied that all necessary development 
pertaining to the issue of entitlement to an earlier 
effective date for a grant of entitlement to service 
connection for PTSD, OBS and depression has been properly 
undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a grant of the benefit sought.  Simply stated, 
the Board believes the veteran should be compensated from the 
time the VA recorded medical records in May 1996, although he 
seeks compensation from 1989.  

The record shows that the RO issued comprehensive VCAA notice 
letters in April 2004 and August 2004.  The veteran seems to 
argue in January 2005 that he did not receive the August 2004 
VCAA notice.  However the record clearly shows that the 
document and other recently issued duty to assist documents 
were sent to his custodian at her address of record.  

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)) (citing to 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-
15, 47 S. Ct. 1, 6, 71 L. Ed. 131 (1926)).  

Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  38 C.F.R. § 3.1(q).  Thus 
the usual practice was followed here and the VA cannot be 
responsible for a lapse of communication between the veteran 
and his custodian.  

Furthermore, the veteran appealed the initial determination 
of the effective dates for service connection established 
initially by the RO rating decision in July 2000, and then as 
revised in January 2002.  In such circumstances the VA 
General Counsel has concluded that under 38 U.S.C.A. § 
5103(a), VA, upon receipt of a complete or substantially 
complete application, must notify the claimant of the 
information and evidence necessary to substantiate the claim 
for benefits.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by a grant of the benefits 
sought or withdrawal of the notice of disagreement.  

If, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-03.  

VA completed the essential development and procedural steps 
outlined in the VA General Counsel's precedent opinion long 
before the enactment of the VCAA and the rationale of the 
General Counsel's opinion is applicable here, where the 
downstream element of the effective date flows from a 
decision granting service connection that was fully developed 
at the time it was issued.  Therefore, there is no further 
assistance required on VA's part to insure an informed 
decision.  As discussed below, the record does allow for a 
grant of the benefit sought in the claims for an earlier 
effective date for a grant of service connection.  


It should also be noted from the argument presented that the 
question as to an earlier date for service connection is 
based upon information already on file.  The veteran's former 
representative, an attorney, wrote in June 2004 that VA 
medical records pertinent to the claim had been on file.


Earlier Effective Date for Service Connection

The law and regulations governing the appropriate effective 
date for service connection are set out in 38 U.S.C.A. 
§ 5110(a) and 38 C.F.R. § 3.400 and provide generally that 
the effective date for disability compensation based on 
service connection shall be the later of the date of claim or 
the date entitlement arose.  

Regarding the effective date for service connection for PTSD, 
OBS and depression, the RO selected June 28, 1996, as the 
effective date based on the date of receipt of the benefit 
application.  The record shows no specific claim for service 
connection being communicated to the RO formally until June 
1996, when correspondence referenced an intention to claim 
service connection for PTSD and current VA treatment.  There 
is simply no pertinent communication earlier in the claims 
folder to establish a formal claim.  So under this set of 
circumstances, the grant of service connection can generally 
be no earlier than the date of receipt of the claim.  

Initially, the Board observes that the appellant argues for 
an effective date coinciding with the initial claim in 1990.  
Although the argument the Samoan-Pacific Islanders 
Association made on behalf of the veteran in October 2000 
refers to a claim in 1989, the record clearly does not show 
that.  There is a well-documented record of his claim in June 
1990.  In any event, the theories advanced are misdiagnosis 
of the condition and inadequate representation.  It is well 
established that VA has an obligation to interpret claims 
liberally.  See for example Verdon v. Brown, 8 Vet. App. 529, 
533 (1996).  

However, the record clearly shows that the focus of the claim 
in 1990 was for headaches and there was simply no reference 
to any psychiatric disorder in the examination reports or the 
correspondence supporting the claim then or thereafter until 
the favorable Board decision.  

The argument made in June 2004 that the content of various 
correspondences dated in 1991 between the appellant and his 
representative and VA, evidence intent to claim service 
connection for psychiatric disability.  On review, the 
records simply do not support that argument.  They clearly 
address only claims under consideration and contain no 
express or implied reference to a psychiatric disability.  
Thus, absent such evidence earlier and no communication 
earlier of intent to file a claim, the record is insufficient 
to establish an informal claim earlier than May 1996.  See 
for example Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Buckley v. West, 12 Vet. App. 76, 82-83 (1998); Suttman v. 
Brown, 5 Vet. App. 127, 132 (1993); EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991).

The Substantive Appeal in January 2005 and the appellant's 
statement received in February 2005 are directed to 
inadequate representation.  There has been no argument in 
support of the claim to justify a belief there was 
misinformation or other dilatory action by VA.  Neither 
argument alleges the veteran was the victim of bad advice or 
misinformation on VA's part.  Being a victim of bad advice or 
misinformation regarding the claim cannot estop the 
government from denying a benefit.  See, for example, Bone v. 
Brown, 9 Vet. App. 446 (1996); Walker v. Brown, 8 Vet. App. 
356 (1995); Lozano v. Derwinski, 1 Vet. App. 184, 186 (1991).  
See, for example, Bone v. Brown, 9 Vet. App. 446 (1996); 
Walker v. Brown, 8 Vet. App. 356 (1995); Lozano v. Derwinski, 
1 Vet. App. 184, 186 (1991).  See McCay v. Brown, 106 F.3d 
1577, 1582 (Fed. Cir. 1997) and Elsevier v. Derwinski, 1 Vet. 
App. 150, 153-55 (1991), interpreting Irwin v. Department of 
Veterans Affairs, 498 U.S. 89, 95-96 (1990), see also Bailey 
v. West, 160 F.3d 1360 (Fed. Cir. 1998).  Thus the Board 
cannot manufacture a basis for an earlier effective date 
where the complaint is grounded on the attentiveness or 
quality of representation. 

However, the Board believes there is a plausible basis for an 
earlier effective date that the RO selected, albeit a minimal 
one.  It is provided under 38 C.F.R. § 3.155(a) that an 
informal claim may, in some circumstances, be considered to 
be the date of a claim.  Servello v. Derwinski, 3 Vet. App. 
196, 199 (1992); 38 C.F.R. § 3.1(p).  The medical evidence 
referring to depression as related to head trauma in service 
was recorded in a VA outpatient record dated May 6, 1996, and 
thus it did contain evidence indicating that the veteran 
suffered from a nervous disorder that in substance 
established the likely intent to file a claim.  He formally 
expressed the intent to claim service connection in June 1996 
a month later.  Other contemporaneous VA clinical records 
also referred to PTSD symptoms. 

The mere presence of the medical evidence does not establish 
intent on the part of the veteran to seek service connection 
for the condition, but the fact that he did so soon after 
initiating treatment is evidence of a belief of entitlement 
from that date, in this case May 6, 1996.  What is noteworthy 
is that the VA clinical records dated from the early 1990's, 
and there was no reference to brain disorder, depression or 
PTSD prior to May 1996.  

The pertinent determination is when the application was 
received, and an informal claim does appear from the record 
to establish a pending claim prior to June 28, 1996.  Here, 
claims specifying service connection for PTSD and depression 
related to a head injury were submitted within one year of 
the receipt of the medical records dated in May 1996 
recording complaints of depression from a head injury in 
service.  Consequently, the record does allow for an earlier 
effective date for service connection in this case.  

The communication contemplated by 38 C.F.R. §§ 3.157 and 
3.160, the later receipt of VA clinical records referring to 
depression secondary to head injury was followed soon by a 
formal claim.  

The VA clinical records predating the formal application 
filing were constructively before the RO.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  See also VAOPGCPREC 
12-95 ("However, it should be borne in mind that such 
records may themselves constitute informal claims, which can 
have implications for the effective dates of resulting 
awards.").  Furthermore, these VA clinical records were 
received at the RO prior to the effective date determination.

Therefore, the Board finds that an effective date for service 
connection of May 6, 1996, would be appropriate, and 
compensation would be properly paid from the following month.  
38 U.S.C.A. § 5111(a)(d); 38 C.F.R. § 3.157(b)(2).  This 
outcome represents a liberal application of the law to the 
facts of his case.  

The Board notes the RO has referred to clear and unmistakable 
error (CUE) in its reasoning to support the effective date 
for service connection in the January 2002 Statement of the 
Case.  However, the veteran has not clearly articulated a 
claim for an earlier effective date based upon CUE in his 
correspondence.  The Board advises the veteran that under 
38 C.F.R. §§ 3.104(a) and 3.105(a) (2004), taken together, 
rating actions are final and binding in the absence of CUE.  
A decision which constitutes a reversal of a prior decision 
on the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  

The veteran should note, should he wish to formally seek 
review of the September 1985 RO decision on the basis of CUE, 
that the specific elements of a CUE claim are set forth in 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) as a three-
pronged test for purposes of determining whether such error 
is present in a prior determination.  For purposes of 
determining whether CUE is present in a prior determination: 


(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," 

(2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and 

(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  


ORDER

Entitlement to an effective date for a grant of service 
connection for PTSD, OBS and depression retroactive to May 6, 
1996, is granted, subject to the regulations governing the 
payment of monetary awards.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


